Zel M. Fischer, Chief Justice
DISSENTING OPINION
The principal opinion cherry picks a passage out of Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), to justify its holding that Carr’s three concurrent terms of life in prison without the possibility of parole for 50 years violate the Eighth Amendment. The principal opinion’s conclusion—that “Miller controls because Mr. Carr was sentenced to the harshest penalty other than death available under a mandatory sentencing scheme”—is based on a fundamental misreading of Miller. Indeed, it ignores this Court’s unanimous decision in State v. Hart, 404 S.W.3d 232 (Mo. banc 2013), to apply Miller only in cases in which a juvenile offender was sentenced to a mandatory sentence of life in prison without the possibility of parole. This Court in Hart eloquently explained that Miller stands for the proposition that:
the Eighth Amendment forbids a sentencing scheme that mandates life in prison without possibility of parole for juvenile offenders. By making youth (and all that accompanies it) irrelevant to imposition of that harshest prison sentence, such a scheme poses too great a risk of disproportionate punishment. ... Although we do not foreclose a sentencer’s ability to make that judgment in homicide cases, we require it to take into account how children are different, and how those differences counsel against irrevocably sentencing them to a lifetime in prison.
404 S.W.3d at 237-38 (quoting Miller, 132 S.Ct. at 2469) (emphasis added). “That harshest prison sentence” in Miller referred to a mandatory sentence of life in prison without the possibility of parole, not three concurrent terms of life in prison without the possibility of parole for 50 years. In the interest of further clarity, the Supreme Court in Miller explained its
individualized sentencing decisions make clear that a judge or jury must have the opportunity to consider mitigating circumstances before imposing the harshest possible penalty for juveniles. By requiring that all children convicted of homicide receive lifetime incarceration without possibility of parole, regardless of their age and age-related characteristics and the nature of their crimes, the mandatory-sentencing schemes before us violate this principle of proportionality, and so the Eighth Amendment’s ban on cruel and unusual punishment.
132 S.Ct. at 2475 (emphasis added). See also id. at 2460, 2466, 2468-69 (cataloging age-related factors that the sentencer must be allowed to consider before the Eighth Amendment will permit a juvenile offender to be sentenced to life without parole) (emphasis added); Hart, 404 S.W.3d at 234-35 (stating Miller “holds only that life without parole may not be imposed unless the sentencer is given an opportunity to consider the individual facts and circumstances that might make such a *64sentence unjust or disproportionate ) (emphasis added) (footnote omitted).
Carr’s three concurrent terms of life in prison without the possibility of parole for 50 years do not run afoul of Miller. Miller only applies to cases in which a sentencing scheme “mandates life in prison without possibility of parole for juvenile offenders.” 132 S.Ct. at 2469. Therefore, Miller does not require vacating Carr’s sentences. Nor are Carr’s sentences inconsistent with this Court’s or any of the Supreme Court’s current Eighth Amendment jurisprudence. Indeed, the principal opinion’s holding that Miller applies to Carr’s sentences is, undoubtedly, not just an extension of Miller, but also calls into question whether any mandatory minimum sentence for murder could be imposed on a juvenile offender. Accordingly, I decline to concur with that implication and remain bound by this Court’s unanimous decision in Hart to apply Miller only to cases involving a mandatory sentence of life in prison without the possibility of parole.
Carr was 16 years old at the time he committed the offenses. He will become parole eligible in 2033, when he is 66 years old. In fact, on July 3, 2001, the Parole Board informed Carr that he would have a parole hearing in March 2031, two years before he becomes parole eligible. Such parole eligibility from the outset of his sentence gave Carr a meaningful opportunity to obtain release within his life expectancy.